Citation Nr: 1145110	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and memory loss, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel










INTRODUCTION

The Veteran served on active duty from December 1961 to April 1967 and from April 1967 to December 1971, to include combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in February 2008, January 2009 and January 2010, at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era; therefore, exposure to herbicides including Agent Orange is presumed. 

2.  An acquired psychiatric disorder, to include memory loss and PTSD, is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam. 

3.  An acquired psychiatric disorder, to include memory loss and PTSD, was not manifested during service or during the first post-service year, and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include memory loss and PTSD, was not 
incurred in or aggravated by service (to include presumptively).  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2008 and January 2010 communication, and the claim was thereafter readjudicated in October 2008 and February 2011, respectively.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his as well as family members 'statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran claims that he is entitled to service connection for memory loss because it was incurred as a result of service, to include as secondary to Agent Orange exposure.  In his claim statement he indicated that his memory loss began in April 2002.  Subsequently, he has also claimed entitlement to PTSD as due to his period of active service.  His stressors included nearly being shot in the face by a shotgun blast had having to pick up his friend's body parts, who was chopped up by aircraft propellers.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board acknowledges that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Therefore, in January 2010, the Board held that the Veteran's claim of entitlement to service connection for memory loss was inextricably intertwined with the claim for service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the matter has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD and memory loss, to include as secondary to Agent Orange exposure.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the Veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions generally provided that if the claimed stressor is not combat related, the Veteran's lay testimony regarding his or her inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that there is no requirement that such corroboration must be found in the service records.  However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996). 

Effective July13, 2010, however, VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners of War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

One significant result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 U.S.C.A. § 1154 (b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154 (b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

As indicated above, the change in regulation under 38 C.F.R. § 3.304(f)(3) provides for liberalized evidentiary standards for establishing in-service stressors, but do not alter the evidentiary requirements found under 38 U.S.C.A. § 1154 (b) where a Veteran is determined to be a "combat Veteran."

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

At the outset, the Board recognizes that the appellant was a Vietnam-era Veteran with service in Vietnam and as such, it is presumed that he was exposed to Agent Orange/ herbicides in service.  In the case of such a Veteran, service connection for certain specified diseases will be presumed if they are manifest to a compensable degree within specified periods after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, memory loss and PTSD have not been recognized as conditions presumptively associated with exposure to herbicides in service listed as listed under 38 C.F.R. § 3.309(e).  Accordingly, there is no basis for establishing service connection on a presumptive basis for an acquired psychiatric disability, to include PTSD and memory loss under the theory that it developed as a consequence of the Veteran's exposure to  herbicides in service. 

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Historically, the Board notes that the service treatment records are negative for any complaints of or findings related to memory loss or mental health problems.  Psychiatric examination at service separation in December 1971 was normal. 

A November 2003 VA treatment record reflects that the Veteran reported having had impaired memory for one year.  Specifically, he reported being lost in his own home town, and that he had a poor memory for faces. 

A November 2003 VA treatment record indicates a diagnosis of depression not otherwise specified, rule out adjustment disorder with depression versus major depressive disorder, and cognitive disorder not otherwise specified, likely secondary to mood disorder.  History of alcohol dependence was also noted. 

A December 2003 VA clinic visit notes history of depression.  The Veteran tried Celexa for one week but stopped it due to a jittery feeling and increased sweating. 

A December 2003 private psychological evaluation notes that the Veteran had no psychiatric disorder, but he had periodic forgetfulness.  It was specifically noted that the Veteran was evaluated by another facility and was diagnosed with depression.  It was noted that he was taking medication for his depression.  However, the private psychologist, C. Warriner, Ph.D., stated that the Veteran does not have depression.  The Veteran described himself as happy and carefree.  However, he indicated that he has several medical problems such a knee problems and protruding knots on his fingers and arms.  He stated that he has never had problems with alcohol and has never had any mental health problems or any mental health treatment. 

In a June 2004 statement from the Veteran's wife, she stated that the Veteran forgetfulness has caused numerous problems for him. 

A June 2004 private psychological evaluation notes that the Veteran has significant memory difficulty without showing the signs and symptoms of Alzheimer's disease.  The diagnosis was pre-senile dementia.  The Veteran described significant memory problems.  Specifically, he described becoming disoriented while driving, being extremely forgetful, burning things when he puts them on the stove, and having withdrawn to a passive and uneventful life.  Mental status examination showed a deficit in memory functioning. 

At a September 2004 VA examination, the Veteran described dementia.  Specifically, he stated that he has had short-term memory loss that has been getting worse for about a year.  He was noted to be on medication for depression.  His diagnoses were depression and cognitive disorder likely secondary to mood disorder.  It was noted that he had a history of alcohol abuse in the past, but that he has been abstinent from alcohol for the past 20 years.

A July 2005 mental health consult notes a history of depression, not otherwise specified, a history of cognitive disorder, not otherwise specified, and mild PTSD.

A December 2005 letter from the Veteran's treating VA psychiatrist notes that he receives treatment for depression, cognitive disorder, and PTSD.  He has difficulties with short-term memory and concentration, which has progressively worsened over the past few years. 

VA treatment records from March 2007 through January 2008 note history of depression, history of cognitive disorder, and mild PTSD.  In April and October 2006, the Veteran was noted to be a nondrinker.  In June 2006, he denied use of alcohol or drugs. 

An August 2008 VA mental health examination report notes that the Veteran reported memory impairment, primarily in the form of inability to sustain his attention on tasks.  He noted that he has been diagnosed with dementia.  He also noted that he has been diagnosed with PTSD.  He indicated that he rarely uses alcohol.  Memory testing was normal for remote memory and immediate memory.  It was unclear for recent memory.  Psychological testing showed elevated scores on somatization, obsessive-compulsive, interpersonal sensitivity, depression, anxiety, hostility, phobic anxiety, paranoid ideation, and psychoticism scales.  He also completed measure of symptom validity tests related to memory impairment and PTSD.  His scores on the measures were extremely high and well above the recommended cutoffs for the identification of suspected symptom feigning or exaggeration.  As such, the validity of the Veteran's subjective report of memory impairment and PTSD is unknown, and his endorsement of symptoms in the current examination could not be deemed accurate.  The diagnoses were deferred.  The examiner stated that the question of whether the Veteran's mental disorder was due to or a result of an in-service event or illness could not be resolved without resort to mere speculation due to the questionable validity of the Veteran's subjective report of memory impairment. 

A March 2009 VA mental disorders examination report notes that the Veteran has diagnoses of dysthymic disorder and personality disorder, not otherwise specified.  The examiner opined that the diagnosed mental disorder is not caused by or a result of an in-service event or illness.  The examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's symptoms of a mental disorder are very likely caused by reported events during his pre-military history and are exacerbated by current environmental stressors unrelated to his military service. 

The March 2009 VA examination report further notes that the Veteran was administered several psychological tests.  He scored in the "definite" range on one of the eight primary scales and in the "probable" range on six of the remaining seven primary scales, which indicates a 100 percent probability of having feigned or exaggerated subjectively reported psychiatric symptoms.  To distinguish whether such results reflected the intentional or unintentional feigning or exaggeration of symptoms, the Veteran was administered a symptoms validity test related to PTSD.  His score was well above the recommended cut score for the identification of suspected symptom feigning.  Moreover, his performance on the test was significantly worse than would be expected by mere chance alone, strongly suggesting intentionally poor effort on his part.  He was also administered a symptom validity test related to his reported memory impairment.  The number of items he answered incorrectly on the test was well above the recommended number for the identification of suspected symptom feigning.  Moreover, his performance on the test was significantly worse than would be expected by mere chance alone, strongly suggesting intentionally poor effort on his part.  These results corroborate those above and strongly suggest that his response style in the current examination involved the intentional or deliberate feigning or exaggeration of symptoms.  As such, no further evaluation of the Veteran's reported memory impairment was conducted.  The diagnoses were dysthymic disorder and personality disorder not otherwise specified.  The examiner opined that the current mental disorder was not caused by or a result of an in-service event or illness.  The rationale given was that the symptoms of mental disorder were very likely caused by reported events during his pre-military history and were exacerbated by current environmental stressors unrelated to military service. 

Lay statements submitted by the Veteran's granddaughter, wife, and brother indicate that the Veteran came home from active duty a changed person.  He became depressed, nervous, and unable to carry on conversations.  He has angry outbursts and is always forgetting things. 

An August 2009 VA examination report for mental disorders, which was conducted by the same VA psychologist who conducted both the August 2008 and March 2009 VA mental disorders examinations, notes that the Veteran has diagnoses of dysthymic disorder and personality disorder, not otherwise specified.  The examiner noted that the relationship between the dysthymic disorder and personality disorder, if any, was unclear.  It was also unclear which diagnoses, if any, were associated with the Veteran's claimed memory loss.  However, it was noted that impairment of concentration and insomnia could be symptoms of dysthymic disorder.  The examiner opined that the causes of dysthymic disorder and personality disorder were unclear and could not be opined about without resorting to speculation.  However, the examiner stated that the Veteran's military experience and pre-military history were both consistent with their development.

The Veteran was afforded an additional VA examination regarding mental disorders, by a different examiner, in February 2010.  The Veteran was administered a highly researched and utilized symptom validity test for the detection of memory malingering.  His scores were significantly above the cut-off scores for potential malingering.  Additionally, the Veteran scored below chance on both trials of the test administration, which suggested a deliberate feigning of memory difficulties.  The Veteran was then administered a second instrument utilized for memory malingering and he reproduced 6 of the 15 items displayed, which significantly demonstrated exaggeration and feigning of memory difficulties.  Based on the results of the symptom validity measures administered, no further objective testing related to memory was conducted as the validity of the results would be unclear.  He was also administered a symptom validity test related to PTSD symptoms specifically normed on a Veteran population.  On two of three subtests of, the Veteran produced scores suggestive of malingering, and he also scored below chance.  His results, again, suggested intentional or deliberate exaggeration or feigning of symptoms.  The examiner also noted that the Veteran's results strongly resembled his performance on prior testing conducted in March 2009.  

The examiner concluded that based on the Veteran's reported frequency and severity of depressed mood in response to his physical limitations and chronic pain, in conjunction with his overall presentation and clinically substantiated difficulties in the record, he appeared to warrant a diagnosis of depressive disorder, not otherwise specified.  The examiner specifically opined that the Veteran's depressive disorder, not otherwise specified, was less likely than not the result of service.  Rather, his depressive disorder was more attributable to his current life stressors and non-service-connected physical difficulties.

Based on his performance related to the malingering/symptom validity tests, no diagnoses were provided related to the Veteran's reported memory difficulties and symptoms of PTSD.  The examiner acknowledged that the Veteran could be experiencing subclinical symptoms of both; however, without a reliable or accurate representation of the degree of the Veteran's symptoms and in light of the consistent overendorsement and apparent intentional exaggeration of theses symptoms on multiple examination, accurate diagnoses could not be rendered.  

The Board notes that there are various discrepancies throughout the record as to whether the Veteran is experiencing a psychiatric disorder attributable to service.  In this respect, the Board notes that the service treatment records are negative for any complaints, treatment or diagnoses relating to any psychiatric disorder.  Rather, post-service medical evidence fails to demonstrate complaints, treatment or diagnoses relating for any psychiatric disorder for approximately 30 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).   

Accordingly, an acquired psychiatric disorder was neither diagnosed during service or during the Veteran's first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection on a presumptive basis is not warranted. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the competent medical evidence of record does not establish that the Veteran is experiencing a psychiatric disorder attributable to his period of service.   The Veteran has presented with complaints of and received treatment for memory loss, depression, and PTSD.

Throughout the pendency of this appeal, the Veteran has been afforded multiple VA examinations to determine the nature and etiology of any current psychiatric disorder.  Examination reports dated in August 2008, March 2009, August 2009, and February 2010 did not provide a nexus to service.  Rather, the examiners consistently found that the Veteran was malingering or purposefully feigning symptoms such that no opinion could be rendered as to the nature and severity of any current memory loss or PTSD.  The February 2010 VA examiner did determine that the Veteran was experience a depressive disorder; however, he opined that it was related to current life stressors and non-service-connected ailments.  As the conclusions reached by the VA examiners, were based on review of medical literature and records, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence in support of his claim.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from an acquired psychiatric disorder as a result of service, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to service; to include herbicide exposure to which he was presumptively exposed therein.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his an acquired psychiatric disorder, to include memory loss and PTSD, to service, and specifically to herbicide exposure presumptively sustained therein. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions) 

The Board recognizes that in cases where a Veteran asserts service connection for injuries or disease incurred in combat, 38 U.S.C.A. § 1154(b) eases the evidentiary burden by permitting the use of lay evidence.  However, as noted above, to establish service connection, there must still be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Such medical evidence has not been submitted.

In conclusion, as the weight of the evidence is against a finding that the Veteran's claimed acquired psychiatric disorder, to include PTSD and memory loss, is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49  (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and memory loss, to include as secondary to herbicide exposure, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


